       Case 4:19-cv-03425-JST Document 69-1 Filed 11/14/19 Page 1 of 2



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
 9   Telephone: 206.359.8000
     Facsimile: 206.359.9000
10

11
     Attorneys for Plaintiff Niantic, Inc.
12

13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                           OAKLAND DIVISION

16

17   NIANTIC, INC., a Delaware corporation,           Case No. 19-cv-03425-JST

18                          Plaintiff,                [PROPOSED] ORDER GRANTING
                                                      NIANTIC, INC.’S COMBINED MOTION
19          v.                                        TO DISMISS COUNTERCLAIMS FOR
                                                      FAILURE TO STATE A CLAIM, MOTION
20   GLOBAL++, an unincorporated                      TO STRIKE COUNTERCLAIMS UNDER
     association; RYAN HUNT, a.k.a.                   CALIFORNIA CODE OF CIVIL
21   “ELLIOTROBOT,” an individual;                    PROCEDURE § 425.16, AND MOTION TO
                                                      STRIKE DEFENDANTS’ AFFIRMATIVE
     ALEN HUNDUR, a.k.a. “IOS N00B,”                  DEFENSES
22   an individual; and DOES 1-20,
23                          Defendants.
24

25          Plaintiff Niantic, Inc. (“Niantic”) has filed a combined motion to dismiss counterclaims
26   for failure to state a claim, motion to strike counterclaims under Cal. Civ. Proc. Code §
27   425.16(b)(1), and motion to strike defendants’ affirmative defenses.
28
                                                                                   [PROPOSED] ORDER
                                                                                Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 69-1 Filed 11/14/19 Page 2 of 2



 1           The Court, having fully considered all relevant documents, authorities, evidence, and oral

 2   arguments presented by Niantic and defendants, by and through their respective attorneys, and

 3   good cause having been shown, now, therefore, it is hereby

 4           ORDERED that Niantic’s motion to dismiss defendants’ counterclaims under Federal

 5   Rule of Civil Procedure (“Rule”) 12(b)(6) be, and the same hereby is, GRANTED;

 6           ORDERED that Niantic’s special motion to strike defendants’ counterclaims under

 7   Cal. Civ. Proc. Code § 425.16(b)(1) be, and the same hereby is, GRANTED. Niantic shall file a

 8   noticed motion for attorneys’ fees in this Court;

 9           ORDERED that Niantic’s motion to strike defendant’s affirmative defenses under Rule

10   12(f) be, and the same hereby is, GRANTED;

11           ORDERED that defendants’ counterclaims be, and the same hereby are, dismissed with

12   prejudice; and it is further

13           ORDERED that defendants’ affirmative defenses be, and the same hereby are, dismissed

14   with prejudice.

15

16   Dated: ________________________, 2019
                                                         JON S. TIGAR
17                                                       United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                     -2-
                                                                                   [PROPOSED] ORDER
                                                                                Case No. 19-cv-03425-JST
